AMDAHL, Chief Justice.
This is an appeal from the denial of a petition for postconviction relief in the form of resentencing according to the Minnesota Sentencing Guidelines pursuant to Minn. Stat. § 590.01, subd. 3 (Supp.1981). We affirm.
Petitioner, who is now 25, was convicted in Hennepin County District Court in 1977 of arson in the first degree, Minn.Stat. § 609.561(1) (1976), and was sentenced to 20 years in prison. He was subsequently paroled, but parole was revoked following two 1980 convictions of simple robbery.
In this proceeding petitioner seeks resen-tencing only in connection with the 1977 sentence (for the 1980 convictions petitioner received Sentencing Guidelines sentences).
We stated in State v. Champion, 319 N.W.2d 21, 23 (Minn.1982), that “[W]e generally will not interfere with the postcon-viction court’s refusal to make the finding that is prerequisite to resentencing, at least in cases in which the petitioner is serving a sentence for a violent offense or has a record suggesting that he is likely to engage in criminal conduct after his release.”
Given the violent nature of the conduct that led to petitioner’s 1977 conviction and his record of recidivism, we conclude that the postconviction court properly refused to find that petitioner’s early release from the 1977 sentence would not present a danger to the public and would not be incompatible with the welfare of society.
Petitioner remains subject to the jurisdiction of the commissioner of corrections.1
Affirmed.

. The Minnesota Corrections Board was abolished, effective June 30, 1982, by Act of June 1, 1981, ch. 360, § 4, 1981 Minn.Laws 2236, 2237.